Citation Nr: 1235138	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  05-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran had active service from December 1958 until December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Board previously considered this issue in March 2008 and denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an Order dated in January 2009, the Court granted a Joint Motion for Remand (Joint Motion) submitted by the parties in the case and vacated the Board's March 2008 decision.  The terms of the Joint Motion for Remand were incorporated by the Court in its Order, and are thus binding upon VA, including the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Joint Motion indicated that the Board failed to provide adequate reasons and bases in support of its decision with regard to a service connection claim for a bilateral foot disorder (later denied by the Board in December 2011).  The issue of TDIU was intertwined with that claim, and both claims were remanded by the Board for further development in March 2010.  In December 2011, the issue of entitlement to a TDIU was again remanded for further development.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for three disabilities: calcaneal spurs evaluated as 20 percent disabling, hearing loss evaluated as 20 percent disabling, and tinnitus evaluated as 10 percent disabling, for a combined evaluation of 40 percent.    

2.  The Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for the rating of his disabilities.  

3.  The competent and credible evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in November 2004 of the criteria for establishing entitlement to a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2005.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, as directed by the December 2011 Board remand, the most recent VA opinions were provided in February 2012 and March 2012 so as to ascertain whether the Veteran's service-connected disabilities preclude the Veteran from securing and maintaining substantially gainful employment.  

To that end, when VA undertakes to provide an opinion, it must ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA opinions are adequate, as the examiners included a thorough review of the file and provided findings relevant to the issue at hand.  The Veteran's complaints and lay history were also considered and discussed.  Rationale was provided with each opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Entitlement to a TDIU 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for calcaneal spurs evaluated as 20 percent disabling, hearing loss evaluated as 20 percent disabling, and tinnitus evaluated as 10 percent disabling, for a combined evaluation of 40 percent.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  

Under this regulation, Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011). 

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of C&P Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  

In this case, the Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities render him unemployable.  He has not completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), despite additional notice in connection with the December 2011 Board remand, and therefore the Board is unable to fully determine the Veteran's educational and occupational history.  According to the record, the Veteran has a high school education and has worked as a liquor store manager and a truck driver.  

At the September 2005 DRO hearing, the Veteran stated that his hearing loss and foot conditions forced him to take an early retirement from his truck driving occupation.  See Transcript, p. 14.  The Board acknowledged in December 2011 that, while the Veteran's combined disability rating is only 40 percent, a hearing disability and a foot disability may represent substantial barriers to operating a motor vehicle as a profession.  

Turning to the medical evidence of record within the appellate period, the Veteran was afforded a VA examination in December 2004 to address his foot disorders.  He reported that he was unable to stand for long periods of time, and that he had daily pain, stiffness, and fatigability.  He did not wear corrective orthotics.  The examiner noted that his service-connected heel spurs resulted in chronic, daily discomfort with mild functional impairment.

The Veteran was also afforded a VA audiological examination in December 2004.  At that time, he used a hearing aid in each ear and also reported constant tinnitus.  Hearing loss was mild to severe in the left ear, and mild to profound in the right.  

Following the December 2011 Board remand, an additional VA opinion was provided to specifically address the question of employability.  Following a complete review of the claims file, the examiner noted that the Veteran worked as a manager for a liquor store for 20 years following separation from active duty.  Then, he worked as a self-employed truck driver for 20 years and retired in 2005.  Based on a review of available records, the examiner determined that the Veteran does not have any functional impairment as a result of his service-connected foot disorder.  Therefore, the examiner opined that his disability did not preclude him from securing and maintaining substantially-gainful employment.

The Veteran was also afforded a VA audiological examination so as to determine whether his hearing loss and/or tinnitus created a barrier to gainful employment.  The Veteran again reported recurrent tinnitus, though it was noted that this disability did not have an impact on ordinary conditions of daily life, to include his ability to work.  As for hearing loss, the Veteran indicated that he often had to ask people to repeat themselves, and that words and numbers did not "sound right."  Given the degree of the Veteran's hearing loss, the examiner stated that difficulty hearing in challenging listening environments was to be expected, such as areas with excessive background noise, with multiple speakers present, or without visual cues.  However, with the use of hearing aids, the use of environmental modifications, and the use of compensatory strategies in the work environment, the examiner opined that the Veteran's hearing loss alone did not render him unable to secure and maintain substantially gainful employment.

The Board has also reviewed VA outpatient treatment reports of record.  Repeated treatment for foot discomfort and hearing difficulty is noted.  However, these reports to not demonstrate that either disorder is more severe than contemplated by any VA examination of record.  Further, these reports are silent for any opinion that the Veteran's service-connected disorders hinder the Veteran from securing and maintaining substantially gainful employment.

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently rated as a combined 40 percent disabled.  However, based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone actually preclude him from engaging in substantially gainful employment.  Indeed, the Board has acknowledged that the Veteran's disabilities may impede his performance as a truck driver.  However, the fact that he no longer possesses the requisite ability to engage in trucking does not negate the possibility of gainful employment via a sedentary occupation.  As examiners of record have stated, the Veteran could perform sedentary employment with the assistance of hearing aids and/or environmental modifications in the workplace.  As such, entitlement to a TDIU rating due to the Veteran's service-connected disabilities is not warranted in this instance. 

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected disabilities, and must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms such as hearing loss and foot symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although his statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities.  As such, the Board finds that his assertions of unemployability are outweighed by the medical evidence of record, which indicates that his service-connected disabilities do not preclude him from obtaining substantially gainful employment due to functional impairment.  In other words, even if the Board deemed the Veteran's statements credible, the most probative evidence of record outweighs the Veteran's assertions that a foot disorder and hearing loss preclude the Veteran from securing and maintaining substantially gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

It is clear that, during the pendency of this appeal, the Veteran has experienced some occupational impairment.  However, the record does not indicate that his occupational difficulties are solely the result of his service-connected disabilities.  Further, the record is negative for medical evidence to show that the Veteran is incapable of performing sedentary work due to his service-connected disabilities.  No persuasive, competent medical evidence is of record to demonstrate that he is unable to obtain and/or maintain all forms of substantially gainful employment due to his service-connected disabilities alone.  Additionally, the Board finds that the record does not present any unusual factors, such as frequent periods of hospitalization or marked interference with employment, which might serve as a predicate for a finding of unemployability.  

The Veteran's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that any of his service-connected conditions would render him individually unable to follow any substantially gainful occupation.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.

While the Board is sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


